Martin, J.,
(dissenting.) I cannot concur in the conclusion reached by a majority of the court that the judgment should be reversed on the ground that the constable’s return was insufficient to justify the justice in rendering the judgment appealed from without further proof. It is true that in the case of McMullin v. Mackey, 6 N. Y. Supp. 885, Merwin, J., said that a similar return was insufficient. ' In that case the ease of Wilkinson v. Bayley, 71 Wis. 131, 36 N. W. Rep. 836, was cited, and much relied upon as sustaining that doctrine. An examination of that case at first seems to indicate that it holds the doctrine contended for; but, when the cases relied upon by the judge who wrote the opinion in the Wilkinson Case are examined, it appears that the rule or statute regulating the service in those cases was unlike the statute of 1881, as the rule or statute there under consideration provided that, where •the service should be made by a person other than the sheriff, it should be necessary for such person to state in his affidavit of service, inter alla, whether he left with the defendant a copy as well as delivered it to him. Matteson v. Smith, 37 Wis. 333. It is to be inferred, we think, that the statute referred to in the Wilkinson Case was similar to, if not identical with, rule 41 of the circuit court upon which the decision in the Matteson Case was based, and that it required the affidavit to state whether a copy was left with the defend.ant or not, as the judge in delivering the opinion says: “The affidavits do not state that a copy of the summons was left with any of the defendants, as required by section 2642, Rev. St.” If correct in assuming that in the cases • cited the statute or rule required that the affidavits should state whether or not a copy was left with the party served, they are clearly distinguishable from the case at bar. The statute of 1881 provides the manner of service, which is by delivering to and leaving with the defendant copies. It does not ■ direct as to the form of the constable’s return, nor that it shall show that the officer serving it left copies with the defendant as well as delivered them to him. I do not regard the Wisconsin eases as binding authorities upon this question. It seems to me that the return of the constable that he delivered •the copies to the defendant included leaving them with him. A delivery must *324be regarded as a full surrender of the possession of the thing to the person to whom it is delivered, and this could not be accomplished without complying with this statute by leaving the summons and complaint with him. 1 am of the opinion that the return was sufficient; that the certificate of the fact that .¿he delivered them to the defendant clearly implied that they .were left with him; and that the judgment should be affirmed. While the opinion of Merwin, J., in the McMullin Case, is adverse to this conclusion, it will be observed that it was not concurred in by the other members of the court. Hardin, P. J., concurred only in the result, while Martin, J., concurred only upon another distinct ground, which was specified. I think the judg-, ment should be affirmed, with costs. '